Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed performing an autonomous drive operation based on an unperturbed result responsive to determining an AI module is not vulnerable to spoofing attempts, as recited in the independent claims as a whole.  
Woodbridge et al. (US 2019/0019058) discloses computer vision technologies to identify potentially malicious URLs and executable files (abstract).  One type of attack is a homoglyph or spoofing attack (¶ 2).  An image is converted to a vector and an index is search for similar vectors (¶ 27).  If a closest vector is less than a predetermined threshold, an alert is generated identifying a potential spoof attack (Id.).
Rogers et al. (US 2013/0019140) discloses identifying and protecting the integrity of a set of source data that identifies a signature (abstract).  Errors are added to the data so encoding a copy of a message is transformed and spoofing is revealed (¶ 48).
However, none of the discovered references anticipate or obviate the claimed performing an autonomous drive operation based on an unperturbed result responsive to determining an AI module is not vulnerable to spoofing attempts, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199